             Case 1:20-cv-03098-RBJ Document 4-2 Filed 10/21/20 USDC Colorado Page 1 of 1
                                                                                                                                                                                                                                                           e
                                                                                                                                                                                                                                                                §
                                                                                                                                                                                                                                                                ¦
                                                                                                                                                                                                                                                                ¨70




                                                                                                                                                                                                                                                                                     Da
                                                                                                                                                                                                                                      Entrance 1
                                                                                            Mor                                                                                                                                                          Z
                                                                                                                                                                                                                                                         !




                                                                                                                                                                                                                                                                                           kot
                                                                                                  r




                                                                                                                                                                                                                                                                                                 a Ri d
                                                                                                  i so




                                                                                                                                                                                                                                                                       W
                                                                                                      n Sli




                                                                                                                                                                                                                                                                        .A
                                                                                                                                                                                                                                                                         la




                                                                                                                                                                                                                                                                                                        ge T
                                                                                                                                                                                                                                                                             m
                                                                                                                                                                                                                                                                              ed
                                                                                                      de Trail




                                                                                                                                                                                                                                                                                 a




                                                                                                                                                                                                                                                                                                            ra
                                                                                                                                                                                                                                                                                 Pa




                                                                                                                                                                                                                                                                                                            il
                                                                                                                                                                                                                                                                                   rk
                                                        Matthews/Winters Park




                                                                                                                                                                                                                                                                                     w
                                                                                                                                                                                                                                                                                     ay
                                                          (Jefferson County Open Space)



                                                                                                                                                                                                    Parkway
                                                                                                                                                                                             e da
                                                                                                                                                                                        am
                                                                                                                                                                                      Al




                                                                                                                                                                                .
                                                                                                                                                                               W
                                                                                                                                      Re d Ro c
                                                                                                                                                    k s Trai
                                                                                                                                                                 l




                                                                                                                                           F
                                                                                                                                           !                            Geologic
                                                                                                                                         ! !
                                                                                                                                         3 j                    ^ Marker
                                                                                                                                                                _
                                                                                                                                         _
                                                                                                                                         !
                                                                                                                                                                  Pl                                                                                                        Entrance 2




                                                                                                                                                                                                            Red
                                                                                                                                                                    a in
                                                                                                                                                              Vi
                                                                                                                                                                 ew s
                                                                                                                                                                     Rd
                                                                                                                                                                                                                                                                                             Z
                                                                                                                                                                                                                                                                                             !




                                                                                                                                                                                                             R ock
                                                                                   Geologic   _
                                                                                              ^                                                                         .




                                                                                                                                                                                                                  s Tra
                                                                                   Overlook




                                                                                                                                                                                                                       il Rd.
     Mount Morrison
      Elev. 7,881 ft
            #
            0                                Area           Red Rocks Park                                                                 Tunnel
                                                                                                                                                              j
                                                                                                                                                              !
                                            Closed                 (Denver Mountain Park)
                                                                                                                                                          Lower
                                                                                                                                                         North Lot

                                                                                                                                                                                                                                                       _
                                                                                                                                                                                                                                                       ^
                                                                                                                                  y
                                                                                                                             wa


                                                                                                                                                                                                                                                             Box
                                                                                                                             rk




                                                                                                                                  j
                                                                                                                                  !
                                                                                                                            Pa




                                                                                                                                                                                                                                                             Office
                                                                                                                    da




                                                                                                                        e     Upper
                                                                                                                    m

                                                                                                                                                                                                                                                                                          "
                                                                                                                                                                                                                                                                                          )
                                                                                                               la




                                                                                                                                                                                                                                                  .
                                                                                                                             North Lot




                                                                                                                                                                                                                                                Rd
                                                                                                           W. A




                                                                                                                                                                                                                                                                                          93
                                                                                                                                                                                                                                            ar




                                                                                                                                                                                                                                            k
                                                                                                                                                                                                                                      sP
                                                                                                                                                                             Seven                                           ck
                                                                                                                             Top Circle Lot
                                                                                                                                                                                                                           Ro
                                                                                                                    j
                                                                                                                    !
                                                                                                                                                                            Ladders
                                                                                                                                                                             Rock                                     ed
                                                                                                                                                                                                              R
                                                                                             Red Rocks
                                                                                                                                      Creation                                                                                                                                                          Dinosaur
                                                                                                                                       Rock
                                                                                            Amphitheatre                                                                                                                                                                                                 Ridge
                                                                                                                                  _
                                                                                                                                  !                                                                                                                                                                        (JCOS)


                            Matthews/Winters Park                                           Visitor Center &
                                                                                                                                  9
                                                                                                                                  I
                                  (Jefferson County Open Space)
                                                                                            Ship Rock Grille                              Ship Rock
                                                                                                                                                                            _
                                                                                                                                                                            !          Tra
                                                                                                                                                                                           d   ing

                                                                                                                                                                             e!
                                                                                                                                                                             J
                                                                                                                                                                                                     Pos

                                                                                                                                                         Trading
                                                                                                                                                                               F                           t Rd
                                                                                                                                                                                                                  .

                                                                                                                                       Upper
                                                                                                                                       South
                                                                                                                                                          Post                                       j
                                                                                                                                                                                                     !
                                                                                                                                                                                                     Lower
                                                                                                                                                                                      Picnic                                      Lower

    Red Rocks Park




                                                                                                                                                                                                                                                                                     M
                                                                                                                                        Lot                   Nine Parks              Rock             South                      South




                                                                                                                                                                                                                                                                                         ount V
                                                                                                                                                                 Rock                                  Lot 1                      Lot 2
                                                                                                                                       j
                                                                                                                                       !                                                                                               j
                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                               erno
Stay on Designated Trails. No Off-Trail Use.




                                                                                                                                                                                                                                                                                              n Creek
         Rock Climbing Prohibited.
                                                                                                                                                                                                              Tr a




   Z
   !     Park Entrance                  _
                                        !   Restroom
                                                                                                                                                                                                                   d   in




                                                                                                                                                                                                                            g
   j
   !     Parking
                                        F
                                        !   Trailhead                                                                                                                                  Frog
                                                                                                                                                                                                                                Po




                                                                                                                                                                                       Rock
                                                                                                                                                                                                                                  st Trail
                                                                                                                                                 Sh




   3
   !     Picnic Shetler
                                        e
                                        J
                                                                                                                                                    ip




                                            Gift Shop
                                                                                                                                                     Ro




  9
  I
                                                                                                                                                         ck




        Restaurant                          Rocks
                                                                                                                                                         Rd
                                                                                                                                                           .




        Red Rocks Park Boundary




                                            O
        Jefferson Co. Open Space

         Designated Trails
                                                                                                                                                                                                                  Red




         100 ft Contours
                                                                                                                                                                                                                           oc
                                                                                                                                                                                                                      R




                                                                                                                                                                                                                              k   s
        0     250       500             1,000                                                                                                                                                                                         Pa
                                           Feet                                                                                                                                                                                            rk
                                                                                                                                                                                                                                                Rd




                 1 inch = 500 feet
                                                                                                                                                                                                                                                                                                        ÷d
                                                                                                                                                                                                                                                                                                        Z
                                                                                                                                                                                                                                                                                                        Y
                                                                                                                                                                                                                                                                                                        X
                                                                                                                                                                                                                                                                                                        W
                                                                                                                                                                              Tita




                                                                                                                                                                                                                                                   .
                                                                                                                                                                                sRn




                                                                                                                                                                                                                                                                       Z̀
                                                                                                                                                                                                                                                                       Y
                                                                                                                                                                                                                                                                       X
                                                                                                                                                                                                                                                                       W
                                                                                                                                                                                      d.




                                                                                                                                                                                                                                                       Entrance 3

                                                                                                                                                                                 Entrance 4                                                                Z
                                                                                                                                                                                                                                                           !                         Town of
                                                                                                                                                                                           Z
                                                                                                                                                                                           !
                                                                                                                                         Z̀
                                                                                                                                         Y
                                                                                                                                         X
                                                                                                                                         W                                                                                                                                           Morrison
                                                                                                                                                                                                                                                                reek
                                                                                                                                                                                                                                                       Bear C
                                                                                                                                                                                                                       Morrison
              _
              ^                                                                                                                                                                                                         Park

                       Red Rocks Park



                                                                                          Mount Falcon Park
                                                                                                                                                                                                                                                                                                        Ï
                                                                                                                                                                                                                                                                                                        Z
                                                                                                                                                                                                                                                                                                        Y
                                                                                                                                                                                                                                                                                                        X
                                                                                                                                                                                                                                                                                                        W

                                                                                            Exhibit "B"
